Case 9:20-cv-82122-RKA Document 16 Entered on FLSD Docket 12/11/2020 Page 1 of 5




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                               Case No.: 20-82122-CIV-ALTMAN/BRANNON

  RONALD SHAPSS and
  HARRIET SHAPPS

                  Plaintiff,

  vs.

  CITIBANK, N.A.,

              Defendants.
  _________________________________/

                       JOINT SCHEDULING AND DISCOVERY REPORT

          Pursuant to Fed.R.Civ.P. 26 and Local Rule 16.1, the Parties having conducted a

  scheduling conference, hereby file their Joint Scheduling and Discovery Report, and further state:

          1.      Likelihood of Settlement (S.D. Fla. L.R. 16.1(b)(2)(A)).

          The Parties are open to the possibility of settlement. The Parties are currently unable to

  opine on the likelihood of success of settlement discussions.

         2.      Likelihood of Appearance in the Action of Additional Parties (S.D. Fla. L.R.
  16.1(b)(2)(B)).

          The likelihood of adding parties is low.

          3.      Proposed Limits on Time (S.D. Fla. L.R. 16.1(b)(2)(C)).

          Please see Exhibit “A” attached hereto for the Parties’ proposed dates regarding discovery,

  pretrial deadlines and trial.




                                                     1
Case 9:20-cv-82122-RKA Document 16 Entered on FLSD Docket 12/11/2020 Page 2 of 5




        4.     Proposals for the Formulation and Simplification of Issues, Including the
  Elimination of Frivolous Claims or Defenses, and the Number and Timing of Motions for
  Summary Judgment or Partial Summary Judgment (S.D. Fla. L.R. 16.1(b)(2)(D)).

         At present, the Parties have no suggestions regarding proposals for the formulation and

  simplification of issues, including the elimination of frivolous claims or defenses, and the number

  and timing of motions for summary judgment except as set forth in Exhibit “A”.

         5.      The Necessity or Desirability of Amendments to the Pleadings (S.D. Fla. L.R.
  16.1(b)(2)(E)).

         Unknown at this time..

         6.      The Possibility of Obtaining Admissions of Fact and of Documents,
  Electronically Stored Information or Things Which Will Avoid Unnecessary Proof,
  Stipulations Regarding Authenticity of Documents, Electronically Stored Information or
  Things, and the Need for Advance Rulings from the Court on Admissibility of Evidence (S.D.
  Fla. L.R. 16.1(b)(2)(F)).

         The Parties will attempt, in good faith, to obtain admissions of fact, make appropriate

  stipulations, and exchange documents which will avoid unnecessary proof in this action. The

  Parties will work to agree on authentication of relevant documents and reserving arguments as to

  interpretation of such documents, specifically, to documents which originated from each of the

  Parties and/or their respective representatives and/or employees. At this time, there is no need for

  any advance rulings with respect to admissibility of evidence.

        7.     Suggestions for the Avoidance of Unnecessary Proof and of Cumulative
  Evidence (S.D. Fla. L.R. 16.1(b)(2)(G)).

         The Parties do not have any such suggestions at this time. However, the Parties

  understand that admissions of facts and authenticity of documents will be a means of avoiding

  unnecessary proof and that stipulations addressing such matters may be appropriate. The Parties

  will attempt to work cooperatively and confer as to ways to avoid unnecessary proof and

  cumulative evidence.



                                                   2
Case 9:20-cv-82122-RKA Document 16 Entered on FLSD Docket 12/11/2020 Page 3 of 5




        8.      Suggestions on the advisability of referring matters to a Magistrate Judge or
  Master (S.D. Fla. L.R. 16.1(b)(2)(H)).

         At this time the Parties do not consent to the referral of matters to the Magistrate Judge.

         9.       A Preliminary Estimate of the Time Required for Trial (S.D. Fla. L.R.
  16.1(b)(2)(I)).

         The Parties estimate trial of this matter will require 1-4 days.

        10.    Requested Date or Dates for Conferences Before Trial, a Final Pretrial
  Conference, and Trial (S.D. Fla. L.R. 16.1(b)(2)(J)).

           Please see Exhibit “A” attached hereto for the Parties’ proposed dates regarding

   discovery, pretrial deadlines and trial.

         11.     Any Other Information That Might Be Helpful to the Court in Setting the Case
  for Status or Pretrial Conference (S.D. Fla. L.R. 16.1(b)(2)(K)).

         The Parties have no additional suggestions at this time.

         12.     Discovery Plan (Fed. R. Civ. P. 26(f)(3).

         Please see Exhibit “A” attached hereto for the Parties’ proposed dates regarding discovery,

  including Rule 26 disclosures. At this time, the Parties do not anticipate requiring any changes made

  in the limitations on discovery imposed by the Rules of Federal Procedure or this Court’s Local Rules.

  However, the Parties reserve their rights to request discovery in excess of these limitations.

  Respectfully submitted this 11th day of December, 2020.


   /s/Christina Olivos                                        /s/Adam G. Wasch
   Edward M. Mullins (FBN 863920)                             Adam G. Wasch (Fla. Bar No. 71082)
   Christina Olivos (FBN 119580)                              Natalie M. Restivo (Fla. Bar No. 1002569)
   REED SMITH LLP                                             WASCH RAINES LLP
   1001 Brickell Bay Drive, Suite 900                         2500 N. Military Trail, Suite 303
   Miami, FL 33131                                            Boca Raton, FL 33431
   Phone: (786) 747-0200                                      Phone: (561) 693-3234
   Fax: (786) 747-0299                                        Fax: (561) 404-1104
   emullins@reedsmith.com                                     awasch@waschraines.com
   colivos@reedsmith.com                                      nrestivo@waschraines.com
   Counsel for Defendant                                      Counsel for Plaintiffs

                                                     3
Case 9:20-cv-82122-RKA Document 16 Entered on FLSD Docket 12/11/2020 Page 4 of 5




                                       4
Case 9:20-cv-82122-RKA Document 16 Entered on FLSD Docket 12/11/2020 Page 5 of 5




                                            Exhibit “A”

                PARTIES’ JOINT SCHEDULING AND DISCOVERY PLAN

        Pursuant to Fed.R.Civ.P. 26 and Local Rule 16.1, the parties propose as follows:

        Case track                                                 Standard

        Parties exchange Rule 26(a) Disclosures                    February 19, 2020_____

        Joinder of Parties and Amendment to Pleadings              April 1, 2021__

        Deadline to File Proposed Order Scheduling
        Mediation                                                  April 2, 2021__

        Plaintiff’s Expert Disclosure with Report                  May 14, 2021

        Defendant’s Expert Disclosure with Report                  June 18, 2021

        Deadline to Complete Fact Discovery                        July 30, 2021

        Deadline to Complete all Expert Discovery                  August 13, 2021

        Deadline to Complete Mediation                             August 31, 2021

        Deadline for the Filing of All Dispositive Motions         October 1, 2021

        Deadline for Filing Pretrial Motions, including
        Motions in Limine and Daubert Motions                      October 29, 2021

        Pretrial Disclosures under Fed. R. Civ. P. 26(a)(3),
        and Designation of Depositions for Trial                   November 5, 2021

        Submission of Voir Dire and Objections to
        Deposition Designations                                    November 12, 2021

        Joint Pre-Trial Stipulation                                November 19, 2021

        Pre-Trial Conference (if desired by Court)                 ________________

        Proposed Trial Date                                        December 13-17_____

        Estimated Number of Days for Trial                         1-4 days

        Jury Trial or Bench Trial                                  Non-Jury



                                                  5
